DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 was considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose either singly or in combination the claimed remote delivery device comprising a marking media pothole in a sidewall of the body, injectable liquid and marking media chambers, a single internal charge, and a plunger assembly that moves when the single internal charge is activated to dispense the injectable liquid through a cannula and the marking media from the media marker pothole.
Closest prior arts: Brydges- Price (US 10935355), Miller (US 2018/0250110), and Soars (US 2015/0352285).
Regarding Claim 1, Brydges-Price discloses a remote delivery device comprising a body (outer casing (1)) and a cannula (needle (5)) attached to a front end of said body (Fig.1), said body containing a plunger assembly (piston (4)) defining a marking media chamber (compartment (2)) (As shown in FIG. 1, a projectile has an outer casing 1 surrounding , said body (1) containing a single internal charge (pressurized gas) positioned rearward of said plunger assembly(4) whereby when said single internal charge is activated, said plunger assembly is thrust forwardly dispensing a marking media from said marking media chamber (2) through said at least one marking media porthole (lateral apertures (7)) (Within the compartment 2 is a piston 4 which serves to drive the substance forward through a hollow needle 5 and out through lateral apertures 7 within the needle 5, once the needle has penetrated the surface of the skin of an animal and is inserted intramuscularly; column 6, lines 13-18) (In this alternative embodiment, the cavity 2 behind piston 4 is charged with a pressurised gas for both inflating the bag 8 and ejecting the payload substance by forcing the piston 4 forwards; column 9, lines 16-19).
Brydges-Price fails to disclose a least one marking media porthole in a sidewall and an injectable liquid chamber containing an injectable liquid that is delivered through a cannula.
Regarding Claim 1, Miller discloses a remote delivery device (drug deliver dart (32); Fig. 12) comprising a body (body of the drug delivery dart (32) and the body of the cap (40)) having a least one marking media porthole (plural ports (46); Fig.13) in a sidewall thereof (the plural ports (46) are located on the sidewall of the cap (40) as seen in Fig.13) and a cannula (42) attached to a front end of said body (Fig.1), said body containing a plunger assembly (internal plunger) defining an injectable liquid chamber (An internal plunger (not shown) inertially pushes the drugs out the cannula on impact; parag. [0005], lines 10-11) and a marking media chamber (marker capsule (38)), said plunger assembly thrust forwardly dispensing an injectable liquid from said injectable liquid chamber through said cannula (parag. [0005], lines 10-11). The marker is dispensed through the ports (46) when marker capsule (38) is crushed between the animal and the dart (parag. [0043])).
Miller fails to disclose a single internal charge positioned rearward of said plunger assembly inside the body wherein the plunger assembly thrusts to dispense the injectable fluid from the injectable liquid chamber through the needle and a marking media from the marking media chamber through the porthole when said single internal charge is activated.
Regarding Claim 1, Soars discloses a remote delivery device (injection dart (5); Fig.3) comprising a body (body of the dart) and a cannula (10) attached to a front end of said body (Fig.3), said body containing a plunger assembly (plunger (60); Fig.4) defining an injectable liquid chamber (dart containment chamber (50)), said body containing a single internal charge (firing pin (74), spring (72), and percussion cap (70)) positioned rearward of said plunger assembly (60) (the firing pin (72), spring (72), and percussion cap (70) are located rearward of the plunger (60) as seen in Fig.4) whereby when said single internal charge is activated, said plunger assembly is thrust forwardly dispensing an injectable liquid from said injectable liquid chamber through said cannula (However, the forward momentum of the firing pin 74 is sufficient to overcome the force of spring 72 causing the firing pin to strike the percussion cap 70 causing a controlled explosion within the dart body rearward the plunger 60; parag. [0042], lines 8-12) (The force of the explosion causes a rapid increase in pressure and causes the plunger 60 to move forwardly injecting the medication through the cannula into the animal; parag. [0042], lines 15-18).

It would be improper hindsight to modify Brydger-Price, Miller, and Soars as this would change the principle mode of operation of the devices in Brydger-Price, Miller, and Soars. Therefore, the combination of the features is considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783